                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                    5:19-CR-0479-D


UNITED STATES OF AMERICA,

                                                                      ORDER
                     v.


EMILIO MORAN


       Before the Court for consideration is Defendant Moran's Motion to Seal Proposed

Document, provisionally filed at D.E. 64. For good cause shown the Motion to seal is

GRANTED.

       It is therefore ORDERED that Docket Number 64 shall be and is hereby sealed.

       SO ORDERED this              day of                      2021.




                                                     HON. JAMES C. DEVER III
                                                     U.S. DISTRICT JUDGE




          Case 5:19-cr-00479-D Document 65-1 Filed 06/21/21 Page 1 of 1
